DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on 02/03/2020 and claims the benefit of the priority of Chinese Patent Application No. CN 2019107260341 filed 08/07/2019. Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 08/07/2019. It is noted, however, that applicant has not filed a certified copy of the CN 2019107260341 application as required by 37 CFR 1.55.
Claim Status
Examiner acknowledges receipt of the reply of 10/11/2021 in response to the Non-final action, which amended claims 2-4, 6, and 8 and cancelled claim 1.
Claims 2-9 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 102 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/098375 (hereinafter “the ‘375 publication1”).
Regarding claim 3, ‘375 teaches a polypeptide from the human klotho protein that comprises the amino acid sequence of SEQ ID NO: 11 [0014] (residues 70-80), which comprises the instant SEQ ID NO: 1 (see query match below)

    PNG
    media_image1.png
    139
    431
    media_image1.png
    Greyscale

The sequence of ‘375 reads on the limitation “having an amino acid sequence of SEQ ID NO: 1”. This does not limit the instant sequence to just SEQ ID NO: 1, but encompasses additional amino acids thus, the peptide of ‘375 reads on the instant peptide. ‘375 also teaches SEQ ID NOS: 4 (residues 167-177), 9 (residues 167-177), 10, 20, 21, 30, 107, 108 and 109 (residues 167-177), all of which comprise the instant SEQ ID NO: 1. ‘375 further teaches the method of use of the polypeptides in the treatment of chronic kidney disease (CKD) comprising administering to a subject in need thereof a pharmaceutically effective amount of the polypeptide (claim 1). Please note that the method of the ‘375 reference as recited in the claim 1 teaches SEQ ID NO: 4, 9, and 109 all which encompass the instant SEQ ID NO: 1.

Regarding claim 8, ‘375 teaches the method of use of the polypeptides in the treatment of chronic kidney disease (CKD) comprising administering to a subject in need thereof a pharmaceutical composition comprising an effective amount of the polypeptide of SEQ ID NOS: 4, 9 and 109 all which encompass the instant SEQ ID NO: 1 (claim 1).  
Regarding claim 9, ‘375 teaches the method of use of the polypeptides in the treatment of chronic kidney disease (CKD) comprising administering to a subject in need thereof a pharmaceutical composition comprising an effective amount of the polypeptide (claim 1 and [0017, 0045, 0222]). ‘375 further discloses that a composition may include a therapeutic composition, pharmaceutical composition, medicament or formulation [0010]. The examiner is therefore interpreting a medicament to also include a pharmaceutical composition.

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 
The rejection of claims 2-9 under 35 U.S.C. 103 as being unpatentable over WO 2018/098375 (hereinafter “the ‘375 publication”) in view of Zhou et al in (J. Am. Soc. Nephrol. 24: 771–785, 2013) is maintained.
‘375 teaches a polypeptide from the human klotho protein that comprises the amino acid sequence of SEQ ID NO: 11 [0014], which comprises the instant SEQ ID NO: 1. ‘375 also teaches SEQ ID NOS: 4 (residues 167-177), 9 (residues 167-177), 10, 20, 21, 30, 107, 108 and 109 (residues 167-177), all which comprises the instant SEQ ID NO: 1. ‘375 further teaches a method of treating and/or preventing acute kidney injury or chronic kidney disease in a mammalian subject, the method comprising administering to the subject a pharmaceutical composition comprising the polypeptide [0017]. ‘375 further teaches that the composition comprising the polypeptide can be used for the treatment of atrial and pulmonary fibrosis (claim 17 and [0493]), which are associated with the heart and lungs.
‘375 does not explicitly teach a reagent comprising an effective dose of the polypeptide for inhibiting expression levels of a β-catenin protein and a downstream target gene thereof.
Zhou et al. discloses that the antiaging protein Klotho may be an endogenous antagonist of Wnt/β-catenin signaling, which promotes fibrogenesis, suggesting that loss of Klotho may contribute to CKD through increased Wnt/β-catenin activity (Abstract). Zhou discloses that loss of Klotho is a common pathologic feature in a wide variety of CKD and is associated with renal activation of β-catenin and that as Klotho binds to Wnt and functions as a potent, endogenous Wnt antagonist, loss of Klotho inevitably promotes kidney injury by de-repression of Wnt/β-
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the method of ‘375 that teaches the use of the klotho polypeptides, including the prior art klotho peptide of SEQ ID NO: 11, for the treatment of fibrosis and CKD, and also teaches  its use  for the inhibition of β-catenin protein and a downstream target gene such as Snail1 and PAI-1 because Zhou discloses that the loss of Klotho is a common pathologic feature in a wide variety of CKD and is associated with renal activation of β-catenin. A skilled artisan would have been motivated and would have had a reasonable expectation of success in modifying the method of ‘375 and using the klotho polypeptides described therein, including the prior art SEQ ID NO: 11, to inhibit β-catenin protein because Zhou discloses that the exogenous administration of klotho in CKD mouse models suppressed renal β-catenin expression and also inhibited renal expression of Snail1 and PAI-1 and that it would be key in the treatment of fibrotic kidney disorders. In addition, since the instant claims nor the specification define how much is an effective dose, the claims have been interpreted broadly.
Regarding claim 2, ‘375 teaches the method of use of the polypeptides in the treatment of pulmonary and atrial fibrosis (claims 17-18, page 106 and line 12, page 107 and line 30, and 
Regarding claim 3, ‘375 teaches the method of use of the polypeptides in the treatment of chronic kidney disease (CKD) comprising administering to a subject in need thereof a pharmaceutically effective amount of the polypeptide [0045, 0222].
Regarding claim 4, Zhou teaches that the exogenous administration of klotho in CKD mouse models suppressed renal β-catenin expression and also inhibited renal expression of downstream target genes Snail1 and PAI-1.
Regarding claim 6, ‘375 teaches the method of the treatment of pulmonary and atrial fibrosis (claim 17-18, page 106 and line 12, page 107 and line 30, and page 116 and line 34) which are fibrosis of the lung and heart respectively, comprising administering to the subject a pharmaceutical composition comprising the polypeptide. ‘375 further discloses that a composition may include a therapeutic composition, pharmaceutical composition, medicament or formulation [0010]. The examiner is therefore interpreting a medicament to also include a pharmaceutical composition.
Regarding claims 5 and 7, ‘375 teaches the method of treatment comprising administering the pharmaceutical composition where the composition comprises a pharmaceutically-acceptable carrier or excipient and the polypeptide (claim 1, 17 and paragraphs [0015-0017]).

Regarding claim 9, ‘375 teaches the method of use of the polypeptides in the treatment of chronic kidney disease (CKD) comprising administering to a subject in need thereof a pharmaceutical composition comprising an effective amount of the polypeptide (claim 1 and paragraphs [0017, 0045, 0222]). ‘375 further discloses that a composition may include a therapeutic composition, pharmaceutical composition, medicament or formulation [0010]. The examiner is therefore interpreting a medicament to also include a pharmaceutical composition.

The rejection of claims 2-9 under 35 U.S.C. 103 as being unpatentable over WO 2018/098375 (hereinafter “the ‘375 publication”) in view of Satoh et al. in (Am. J. Physiol. Renal Physiol 303: F1641–F1651, 2012) is maintained.
The teachings of the ‘375 are set forth above and incorporated herein by reference. 
Satoh discloses that Klotho inhibits fibrosis by controlling the G2/M phase cell cycle via inhibition of Wnt/β-catenin signaling (p. F1641, right column, line 23-24). Satoh further discloses that pKL (klotho) significantly reduced the expression levels of the fibrosis-related genes in the obstructed kidney and that the expression levels of Wnt/β-catenin target genes (FN1, cMyc, and WISP1) reduced in pKL-transfected KLhe (Fig. 10, D–F (p. F1647, right col. line 1-6). Satoh concludes that Klotho protein inhibited the Wnt pathway and consequently reduced 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the method of ‘375 that teaches the use of the klotho polypeptide of SEQ ID NO: 11 for the treatment of fibrosis and CKD, and also use it for the inhibition of β-catenin protein and a downstream target genes because Satoh discloses that klotho significantly reduced the expression levels of the fibrosis-related genes in the obstructed kidney and that the expression levels of Wnt/β-catenin target genes (FN1, cMyc, and WISP1) were reduced.  A skilled artisan would be motivated and would have had a reasonable expectation of success in modifying the method of ‘375 and use the polypeptide to inhibit β-catenin protein because Satoh Klotho protein inhibited this Wnt pathway and consequently reduced renal fibrosis and that the protein serves as therapeutic target for the treatment of chronic kidney disease.

Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 2-9 under 35 U.S.C. 102(a)(1) as being anticipated by the English language translation obtained Patentscope of CN 106822865 (hereinafter “the ‘865 publication”) is maintained.

nd paragraph, line 1-3). This reads that the peptide of ‘865 may contain amino acids that are less than 30 amino acids. 


    PNG
    media_image2.png
    141
    727
    media_image2.png
    Greyscale


‘865 further teaches that KP-6 has the effect of significantly inhibiting the progression of renal tissue fibrosis and CKD, and has no obvious toxic and side effects, and therefore can be used for preparing drugs for effectively treating chronic kidney diseases (page 2, 3rd paragraph, line 1-2. Also see Example 2).
Regarding claim 4, ‘865 teaches that KP -6 group of renal interstitial collagen deposition is significantly reduced, alpha smooth muscle actin, fibronectin are significantly reduced, betacatenin and its downstream target gene expression are significantly down-regulated, indicating that KP -6 is capable of antagonizing Wnt beta-catenin signal pathway, effectively inhibiting UO and UIRI kidney tissue fibrosis (page 2, 2nd paragraph, line 4-7).
rd paragraph, line 1-2). ‘865 further discloses the use of KP -6 polypeptide in preparing a medicament for treating CKD (page 1, line 1-2) and that KKP -6 is a novel, effective small molecule polypeptide that inhibits renal tissue damage and renal fibrosis, delays or/and reverses the course of chronic kidney disease (page 1, 4th paragraph, line 1-2).

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claims recite a "micromolecule peptide" limitation, which Applicant maintains excludes the peptide of 865 from the pending claims. While it is true 865 states that its purported 30 amino acid peptide is a "micromolecule," that description does not meet Applicant's own definition.
The arguments presented above have been fully considered but are unpersuasive because the term “micromolecule polypeptide” is not a term that refers to a peptide of 10-15 amino acids and Applicants have not provided any evidence that this term has an accepted meaning in the art. Other than Applicants’ instant application, the Examiner did not find any prior art mention of “micromolecule polypeptide” or “micro-molecule polypeptide.” In 
Applicant further argues that Both Zhou and Satoh are silent on curing the deficiencies of 375, as each merely provides a study of the natural macromolecule Klotho protein, not a micromolecular polypeptide. Moreover, there is neither a teaching, suggestion, or motivation for a person of ordinary skill in the art to focus and limit the protein of either 375, Satoh, or Zhou to the polypeptide of the instant claims and that the Examiner's rejection offers no rationale for why the person of ordinary skill in the art, starting with either of 375 or 865 would achieve the amino acid sequence of the micromolecular polypeptide of the pending claims based on Satoh or Zhou, in particular, evidence to contradict the unpredictability that is known in the art for active peptide screening. Furthermore, the polypeptide of 865, namely KP6 was shown to be not as advantageous medically as the KP6T as discovered by Applicants.
The arguments above are not persuasive because the applicants’ SEQ ID NO: 1 is a segment of the klotho protein. The prior art ‘375, Zhou and Satoh teach the use of the klotho protein to treat CKD (Zhou) and Satoh teaches that klotho protein significantly reduced renal fibrosis. Furthermore, ‘375 teaches that in other embodiments, fragments of the klotho protein are also contemplated. In addition, ‘865 discloses that the sequence SEQ ID NO: 1 which encompasses the instant SED ID NO: 1, is a fragment of the klotho protein. The peptide of ‘865 is 30 amino acids long and is also a fragment of the klotho protein. Applicants’ assertion of “no motivation for a skilled artisan to limit the protein to the instant fragment” is not persuasive 
Applicant further argues that 865 failed to recognize the criticality of the KP6T polypeptide chain in merely testing KP6 only. The prior art, as evidenced by 865, was not even aware that a more robust and efficiently synthesizable polypeptide existed within KP6. 
This argument is not persuasive because ‘865 teaches that the peptide of SEQ ID NO: 1 includes the 30 amino acid peptide, shorter fragments of the peptide as well as amino acid replacements of the peptide. Specifically, the ‘865 publication teaches that , “the derivatives of KP-6 include a shorter peptide segment containing a KP-6 amino acid sequence, an amino acid substituted KP-6 related polypeptide, and a chemically modified KP -6 and a shorter peptide segment thereof (see claim 4 and page 5, line 4-6). ‘865 teaches that the peptide was effective in treating CKD and fibrosis. Therefore, shorter peptides were suggested by ‘865.

Applicant argues that the skilled artisan would not practically arrive at the claimed amino acid sequence in the claimed micromolecular form other than through hindsight. Neither of 375, 865,5 Zhou, or Satoh teach, disclose, or suggest which of the various amino acids in the disclosed sequences of 30 to 365 amino acids provided the beneficial medical results discovered and claimed in the instant pending claims. Other than by conducting Applicant's own comparative test results to reach KP6T, namely, by and among KP6 and KP6-mutl, KP6-mut2, and KP6- mut3, the prior art had no guidance or direction in attempting to obtain KP6T nor understand its criticality with respect to any other variation of polypeptide. It was Applicant who discovered by way of KP6-mut3 that the critical micromolecular polypeptide of the pending claims provided huge synthesis benefits along with the key medical treatment potential. 
The arguments above are not persuasive because as disclosed above, ‘375 suggests that fragments of the polypeptide were effective. In addition, ‘865 teaches a 30 amino acid peptide and suggests that the shorter versions of the peptide are also included. A skilled artisan who has read the disclosed references would have been motivated to test an even shorter fragment such as one with 11 amino acids for treating CKD and fibrosis given that prior art teaches that the klotho protein, it’s a fragments and even shorter fragments of the protein such as those disclosed by ‘865 are effective in treating CKD and fibrosis. The arguments are therefore unpersuasive and the rejection is maintained.

EXAMINER’S COMMENT
The examiner notes that the claims as filed do not limit the instant peptide of SEQ ID NO: 1 to a peptide of 11 amino acids because the claims recite “having an amino acid sequence of LQDAYGGWANR (SEQ ID NO: 1)”. Examiner notes that applicant can amend the claims to recite “consisting of the amino acid sequence of LQDAYGGWANR (SEQ ID NO: 1)”. This amendment will limit the sequence to the 11 amino acid sequence of SEQ ID NO: 1.

Conclusion
Claims 2-9 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note that the claims of the ‘375 reference start on page 121. There are several examples, for instance Example 9, that has what appear to be claims, but the rejection that cites claim numbers relies on the claims beginning on page 121 of this reference.